DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 3/28/2022.
2. 	Claims 1, 4-9, 11-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11-23
Claims 1, 4-9, 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Creating an asset management plan for each event on a basis of event information including a goal sum and an achievement time falls under the grouping of Certain Methods of Organizing Human Activity which is one of the categories of abstract ideas recognized in MPEP 2106.04(a) (2) Abstract Idea Groupings [R-10.2019]:
See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” are abstract concepts similar to the claims in Electric Power Group).
Hence, the independent claims are directed to an abstract idea.
The dependent claims merely limit the abstract idea to – displaying contributions, predicted range of performance, principal-guaranteed products, risk tolerance, reassigning assets, controlling the sale of financial products, generating warning screen – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is an information processing apparatus.  Based on the Specification and Fig. 1, the information processing apparatus consists of entirely generic computing devices and servers.  Examiner thus notes that the element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – creating an asset management plan for each event on a basis of event information including a goal sum and an achievement time – using generic computers.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a computer” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic information processing apparatus to perform the steps of – creating an asset management plan for each event on a basis of event information including a goal sum and an achievement time – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – creating an asset management plan for each event on a basis of event information including a goal sum and an achievement time – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Examiner has withdrawn the 103 rejection of the claims.
With respect to 101 rejection Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the features of the amended independent claims 1 are inextricably tied to a machine, and thus cannot be classified as Certain Methods of Organizing Human Activity.  Applicant points to Para [0019], [0095] of the Specification to assert that technology is improved and that there is a nexus between claim language and improvements to the technology.  Applicant also compares to the claims to Example 21 of Subject Matter Eligibility Examples to argued that claim 1 amounts to significantly more than an abstract idea.
Examiner respectfully disagrees.
“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant post[-]solution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-12 (2010) (quoting Diamond v. Diehr, 450 U.S. 175, 191–92 (1981)).
For a machine to impose a meaningful limit on the claimed invention, it must play a significant part in permitting a claimed method to be performed, rather than merely providing the generic environment in which to implement the recited abstract idea.  Cf. Versata Dev. Grp. Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, “it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”).
Here, the information processing apparatus merely serves as a vehicle for receiving event information on an events settings screen, and displaying an asset management plan for the plurality of events.  Generating an asset management plan comprising a first contribution amount, controlling purchase or sell order of a financial product based on asset management plan, and transferring contribution amount to a second event constitute Fundamental Economic Practices and/or Commercial/Legal Interactions.  Hence, claim 1 is directed to Certain Methods of Organizing Human Activity which is an abstract idea.
Contrary to Applicant’s assertion, Para [0019], [0095] of the Specification fail to demonstrate any improvements to a technical field.  The features underlined by the Application – generate a display screen, display the saved asset management plan, setting event information, etc. constitute nothing more than Insignificant Extra Solution Activities that are not indicative of technical improvement as explained in MPEP 2106.05 (g).  
Claim 2 of Example 21 addressed “the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline” by a transmission of an alert to an application that “cause[d] the alert to display and enable[d] the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online.” The alert activates a stock viewer application to cause the stock quote alert to display on the remote subscriber computer and to enable connection via the URL to the data source over the Internet when the wireless device is locally connected to the remote subscriber computer and the remote subscriber computer comes online.
In contrast here however, no viewer application is activated on a computer the user utilizes for the application.  Instead claim 1 of the present application merely sends communications such as ‘transmit the display screen to the first terminal’ rather than causing a particular application to initiate to view the information.  Applicant’s claim 1 thus is not similar to claim 2 of Example 21 insofar as representing potentially eligible subject matter.
Previously Addressed Arguments
Applicant compares the claims to Core Wireless.
Examiner finds this unpersuasive.  In Core Wireless, an application summary window was accessible from the menu.  It listed a limited set of data that was selectable to launch a respective application to enable the data to be seen in an application, and a summary window was displayed while the applications were in unlaunched states.  In this way, the improved interface in Core Wireless prevented a user from “paging through multiple screens of options” to reach desired data or functionality.  In contrast, the present claims do not recite displaying an application summary window that was not only reachable directly from the main menu, but could also display a limited list of selectable functions while the application was in an un-launched state or an improvement in the functioning of computers.  
Applicant’s claim 1 describes a generic display screen that displays an initial investment amount and a contribution amount.  While the interface of Core Wireless was designed to enable users to more quickly access stored data and associated programs in small-screen devices, there is no improvement akin to displaying summary information viewable on small screens in claim 1.  There is no indication that the interface described in claim 1 is particularly suited to a particular size or type of interface.  Rather, claim 1 discloses generic interface for displaying asset information as in SAP Americs v. InvestPic.  Simply displaying different data on a display screen is a routine function of general-purpose computer systems.  Applicant’s claims are meant for a generic interface and cannot purport to provide technical improvement similar to the variable interface display functionality of Core Wireless, let alone improve an existing interface.  
For the above reasons, Core Wireless analogy does not hold up.
Previously Addressed Arguments
Applicant argues that the alleged abstract idea is integrated into a practical application.  Applicant argues that by transmitting the plan to client terminal, the client is able to grasp specifically what kind of asset management should be carried out for every event to achieve the goal sum for each event.
Examiner respectfully disagrees.
As noted previously (and reproduced below), presenting information to a user so that he/she can grasp investment plan for each event is nothing more than collecting, analyzing and displaying data which may help improve future budget planning by a user but does not improve computers or technology.
See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” are abstract concepts similar to the claims in Electric Power Group).
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
To the extent the claimed invention provides an improvement, that improvement does not improve computer capabilities but instead relates to an improvement in asset management in which a computer is used as a tool in its ordinary capacity.  An asset management plan may improve a person’s finances, it does not achieve an improved technological result.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  
Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  Hence, under the guidelines of the Revised PEG 2019, the abstract idea does integrate into a practical application.
Applicant refers to [0027], [0042] and [0059] of the Specification to argue that the claimed subject matter provides improvement in the technology of robo-advisors.
Examiner respectfully disagrees.
Claim 1 does not improve another technology because creating an asset management for an event falls under certain methods of organizing human activity.
  Automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Services (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”);  
MPEPE 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: 
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Creating an asset management plan for an event may help a use but does not improve computers or technology.
The current claims are similar to cases held ineligible under § 101, especially in the area of using generic computer and network technology to carry out economic transactions.  In Electric Power, the Federal Circuit held that merely requiring the selection and manipulation of information to provide a humanly comprehensible amount of information useful for users, by itself does not transform the otherwise abstract processes of information collection and analysis.  
Similarly here, merely requiring the collecting of event information and creating asset management plan using such data, by itself does not transform the otherwise abstract processes of information collection and analysis.
The claims in this case are directed to abstract ideas.  The focus of the claims, as is plain from their terms, quoted above, is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract.  The claims are focused on “collecting information, analyzing it, and displaying certain results.  See SAP America v InvestPic (2018).  Any alleged improvement lies in the abstract idea itself, not to any technological improvement.  See BSG Tech v Buy Seasons (2018).
Applicant also argues that the claim adds specific limitations that are not well understood, routine and conventional.
Examiner respectfully disagrees.
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.  Here, Examiner finds that since the Specification discloses only a generic computer, and since the claims recite generic computing functions such as generate, transmit, receive, create at a high level of generality, all of the claimed limitations are well-understood, routine and conventional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693